Citation Nr: 1456912	
Decision Date: 12/31/14    Archive Date: 01/09/15

DOCKET NO.  10-36 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability (claimed as neck compression on spinal cord).

2.  Entitlement to service connection for a lumbar spine disability (claimed as compressed disc in back).  

3.  Entitlement to service connection for bilateral arm and hand condition (claimed as bone breaking condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant had active service from April 1986 to March 1988 and from October 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

In February 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant (through her authorized representative) requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the RO denied service connection for disabilities of the cervical spine, lumbar spine, arms, and hands in a December 2008 rating action.  The Appellant filed a notice of disagreement (NOD) in January 2009.  In a statement dated February 11, 2013, the Appellant (prior to her death), through her authorized representative, withdrew this appeal and, hence, there remained no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JOHN Z. JONES

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


